           Case 1:15-cr-00485-RJS Document 59 Filed 03/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                 -v-                                                  No 15-cr-485 (RJS)
                                                                           ORDER
 OSVALDO DELAHOZ

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of the parties’ joint request that the Supervisee be presented on

specification three of the U.S. Probation Department’s February 26, 2021 violation report. (Doc.

No. 58.) IT IS HEREBY ORDERED THAT the parties shall appear on Monday, March 29, 2021

at 9:00 a.m., at which time Mr. Delohoz will be presented on this most recent specification of a

violation of the terms of his supervised release. Due to the flexibility required to accommodate

the planning of proceedings involving detained individuals, the Court will reserve (and the parties

shall calendar) Friday, April 1, 2021 at 9:00 a.m. as an alternate date for the presentment. In light

of the ongoing COVID-19 pandemic, Mr. Delahoz and his counsel of record, Thomas Dunn, shall

inform the Court in writing whether Mr. Delahoz prefers to appear in person or remotely via

videoconference. If the latter, counsel shall review with Mr. Delahoz the attached Waiver of Right

to be Present at Criminal Proceeding form, which shall then be executed and submitted to the

Court. The Court will then issue further instructions concerning the requested videoconference.

SO ORDERED.

Dated:          March 2, 2021
                New York, New York

                                              ______________________________
                                              RICHARD J. SULLIVAN
                                              UNITED STATES CIRCUIT JUDGE
                                              Sitting by Designation
              Case 1:15-cr-00485-RJS Document 59 Filed 03/02/21 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                               CRIMINAL PROCEEDING
OSVALDO DELAHOZ,
                                           Defendant.                             15‐CR‐485      (RJS)
-----------------------------------------------------------------X

Check Proceeding that Applies

____      Arraignment

          I have been notified of the specifications of violation of the terms of supervised release that have been filed
          against me and have discussed the specifications with my attorney. I understand that I have a right to appear
          before a judge in a courtroom in the Southern District of New York to confirm that I have received and
          reviewed the specifications; to have the specifications read aloud to me if I wish; and to enter a denial or
          admission of violation before the judge. By signing this document, I wish to advise the court that I willingly
          give up my right to appear in a courtroom in the Southern District of New York to be informed of these
          specifications and to enter a denial or admission.


Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name



___       Supervised Release Conference

          I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York
          at the time the conditions of my release on supervision or my remand to custody are discussed. I have
          discussed these rights with my attorney and wish to give up these rights for the period of time in which access
          to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my attorney and
          I be permitted to participate by telephone, or if it is reasonably available by videoconferencing, in any
          conference with the court at which such conditions or my remand are discussed.

Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name




I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.

                                                                     2
            Case 1:15-cr-00485-RJS Document 59 Filed 03/02/21 Page 3 of 3




Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:

_______________________.



Date:             _________________________
                    Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          3
